TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00341-CV


                             Niketa Franklin Shitima, Appellant

                                              v.

                         Patricia Diggs d/b/a Diggs Rentals, Appellee


             FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
           NO. 87370, THE HONORABLE JEANNE PARKER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Niketa Franklin Shitima has filed an unopposed motion to dismiss this

appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                           __________________________________________
                                           Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Appellant’s Motion

Filed: August 24, 2018